COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:       Educap, Inc. v. Joanna Sanchez

Appellate case number:     01-12-01033-CV

Trial court case number: 980350

Trial court:               County Civil Court at Law No. 3 of Harris County

       It is ordered that the motion for en banc reconsideration is denied.

Judge’s signature: /s/ Laura Carter Higley
                   Acting for the En Banc Court

En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, and Huddle.

A majority of the justices of the Court voted to deny the motion for en banc reconsideration.

Justice Sharp not participating.

Date: September 4, 2013